     Case 2:18-cv-01344-JAS-BPV Document 69 Filed 12/07/18 Page 1 of 2



 1
 2
 3
 4
 5
 6                           IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Nikola Corporation,                      )   No. CV 18-1344-PHX-JAS (BPV)
                                              )
10              Plaintiff,                    )   ORDER
                                              )
11   vs.                                      )
                                              )
12                                            )
     Tesla Incorporated,                      )
13                                            )
                Defendant.                    )
14                                            )
                                              )
15
16     Pending before the Court is a Report and Recommendation issued by Magistrate Judge
17   Velasco. In the Report and Recommendation, Magistrate Judge Velasco recommends
18   granting Defendant’s motion to transfer venue. As the Court finds that the Report and
19   Recommendation appropriately resolved the motion, Plaintiff’s objections are denied.1
20     Accordingly, IT IS HEREBY ORDERED as follows:
21   (1) Magistrate Judge Velasco’s Report and Recommendation (Doc. 62) is accepted and
22   adopted. However, the Court declines to rule on the pending motion to dismiss (Doc.
23   26); the motion to dismiss shall remain pending upon the transfer of venue.
24   (2) Defendant’s motion to transfer venue (Doc. 44) is granted; the Clerk of the Court
25   shall transfer this case to the United States District Court for the Northern District
26
           1
27          The Report and Recommendation is not clearly erroneous or contrary to law. See
     Fed. R. Civ. P. 72(a). Even if a de novo standard applied, the Court would still adopt the
28   Report and Recommendation.
     Case 2:18-cv-01344-JAS-BPV Document 69 Filed 12/07/18 Page 2 of 2



 1   of California.
 2
 3     DATED this 6th day of December, 2018.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           -2-
